IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL W. MAURER,                        : No. 199 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (LION MINING COMPANY),              :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.